Citation Nr: 0533288	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-05 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.

2.  Entitlement to a separate 10 percent rating for minor 
bicompartmental osteoarthritis and medial meniscal 
degeneration of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  In its decision, the RO awarded a 10 
percent rating effective August 2001 for the veteran's left 
knee condition.  The veteran filed a notice of disagreement 
(NOD) in May 2002.

As the veteran has not expressed any desire to limit his 
appeal to a specific disability rating, the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(noting that, in a claim for an increased disability rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded). 

The matter was previously before the Board in October 2004 
and remanded for further development and adjudication in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The claims have been properly characterized as they 
appear on the cover page of the instant decision and are 
ready for appellate disposition.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran's left knee is currently productive of no 
more than slight knee impairment.

3.  Minor bicompartmental osteoarthritis and medial meniscal 
degeneration of the left knee is established by x-ray 
evidence and painful motion.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  The criteria for entitlement to a rating in excess of 10 
percent for a left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, Part 4, including §  4.71a, 
Diagnostic Codes 5256-5262 (2005).

3.  The criteria for entitlement to a separate 10 percent 
evaluation for minor bicompartmental osteoarthritis and 
medial meniscal degeneration of the left knee have been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, Part 4, including § 4.71a, Diagnostic Code 5003 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in August 2001 prior to the initial 
decision on the claim in January 2002.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the August 2001 
and November 2004 letters as to what kinds of evidence was 
needed to substantiate his increased rating claim.  
Specifically, he was notified that that in order to establish 
entitlement to an increased evaluation for his left knee, the 
evidence must show that his service-connected disability had 
gotten worse. 

The veteran was specifically informed of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertained to the claim in the November 2004 letter.  
Thus, the Board finds that he was fully notified of the need 
to give to VA any evidence pertaining to his claim.  The 
veteran responded in December 2004 that "all medical records 
have been submitted."

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error.  

Service medical and personnel records, VA outpatient 
treatment records, private medical records, and reports of VA 
examination have been obtained in support of the claims on 
appeal.   The veteran had the opportunity to present personal 
testimony in support of his claims, but declined to do so in 
his substantive appeal.  See VA Form 9 received in December 
2002.  

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Analysis

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his left knee disability.  
Specifically, the veteran asserts that his disability has 
increased in severity due to pain, altered gait, frequent 
episodes of locking of the joint, and the periodic need to 
wear a brace to alleviate symptoms.

The veteran's left knee is currently assigned a 10 percent 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
requires slight knee impairment due to recurrent subluxation 
or lateral instability; a 20 percent rating is assigned for 
moderate knee impairment due to recurrent subluxation or 
lateral instability; and a 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Board finds that the 
veteran's left knee symptomatology more closely approximates 
the criteria for the currently assigned 10 percent rating, 
reflecting slight impairment, and there is no basis for a 
higher rating at this time.  Significantly, the medical 
evidence of record has shown that upon VA examination in 
April 1986, the veteran had full range of motion.  While he 
complained of swelling and buckling, he denied locking of the 
knee joint.  Physical examination showed no detectable joint 
effusion or instability.  The anterior drawer and McMurray's 
signs were negative.  

Upon VA examination in March 1988, the veteran had range of 
motion from zero to 135 degrees.  There was no effusion or 
crepitus.  VA outpatient treatment records dated between 1985 
and 1988 contained complaints of pain and giving out of the 
knee joint.  Range of motion in October 1985 was from zero to 
130 degrees, as it was in August 1987.  In February and March 
1987, there was no effusion or edema.  The veteran had full 
range of motion in September 1986, February 1987, March 1987, 
September 1987, October 1987, and December 1987.

During VA examination in November 2001, the veteran 
complained of pain, stiffness, swelling, locking, and giving 
out.  He denied dislocation or subluxation.  Range of motion 
was from zero to 150 degrees.  According to 38 C.F.R. § 4.71, 
Plate II, full range of motion for the knee is zero (0) to 
140 degrees.  There was no laxity noted.  The veteran's 
ligaments were intact.  A magnetic imaging resonance (MRI) 
showed minor bicompartmental osteoarthritis and medial 
meniscal degeneration without tear. 

VA outpatient treatment records dated in 2004 contain 
complaints of left knee buckling and pain.  There was no 
swelling or redness noted in March or April 2004.  Examiners 
noted in April 2004 that there was no acute increase in pain 
or restriction of movement.  The veteran was advised to use a 
knee brace as needed.  In May 2004, there was no evidence of 
laxity or effusion.  Range of motion was from zero to 125 
degrees.  In July 2004, an arthroscopy was performed.  Some 
medial and lateral laxity was noted.  The veteran's range of 
motion was from zero to 100 degrees.  However, post 
operatively in August 2004, the veteran indicated that he was 
doing well.  Range of motion was full. 

Upon VA examination in January 2005, the veteran complained 
of intermittent left knee pain, variable in intensity.  He 
further indicated that he had associated stiffness and had to 
limit his overall activity level.  Physical examination 
showed the veteran had a normal gait and did not require 
ambulatory aids.  Range of motion was from zero to 140 
degrees.  The ligaments were normal.  There was no pain to 
patella pressure or effusion.  The examiner noted the 
veteran's left knee showed no significant objective 
impairment of the left knee.  The examiner further indicated 
that the veteran's subjective complaints seemed out of 
proportion to the objective findings.  

In response to the Board's remand questions, the examiner 
indicated the left knee did not show any neurologic deficit.  
The examiner stated that the objective examination did not 
demonstrate any weakness, fatigability, or incoordination.  
There was no evidence of disuse or atrophy of the left lower 
extremity muscles.  The examiner concluded that there were no 
associated medical or other problems that would impact the 
veteran's functional capacity and that any reduced function 
was attributed to the left knee symptomatology.
  
In light of the veteran's credible complaints of pain 
experienced in his left knee, the Board has considered 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, the Board finds that such pain is 
already contemplated in a 10 percent evaluation under 
Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 7, 
12 (1996) (38 C.F.R. §§ 4.40 and 4.45, with respect to pain, 
are inapplicable to ratings under Diagnostic Code 5257 
because DC 5257 is not predicated on loss of range of 
motion).

Moreover, although the record contains evidence of complaints 
of functional loss of range of motion due to pain, more 
significant are the findings as described above, i.e. there 
is no current evidence of swelling, effusion, instability, or 
other more severely disabling knee impairment attributed to 
recurrent subluxation or lateral instability to warrant a 
moderate rating under Diagnostic Code 5257.  Nor are there 
any other potentially applicable rating criteria that would 
allow for a higher rating.  In that regard, the record is 
devoid of any evidence of ankylosis (Diagnostic Code 5256) or 
impairment of the tibia and fibula (Diagnostic Code 5262).  
38 C.F.R. § 4.71a.  Thus, the veteran's claim for an 
increased rating for his left knee must be denied.

The Board has also considered separate ratings under 
diagnostic code 5260 (leg, limitation of flexion) and 
diagnostic code 5261 (leg, limitation of extension), both 
currently codified at 38 C.F.R. § 4.71a; however, there is no 
evidence of limitation of flexion of the leg to 60 degrees or 
extension of the leg limited to 5 degrees.  See VAOPGCPREC 9-
04 (September 17, 2004).

The Board shall grant a separate 10 percent rating for 
minimal bicompartmental osteoarthritis and medial meniscus 
degeneration of the left knee.  Diagnostic Code 5003 provides 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  Pursuant to VAOPGPREC 9-98, 
a separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.

In the instant case, osteoarthritis has been clearly 
established by MRI dated in November 2001.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Painful motion has also been 
established.  See 38 C.F.R. § 4.59.  Upon physical 
examination in November 2001, the veteran indicated that he 
had increased pain and decreased activities secondary to that 
pain.  During VA examination in January 2005, the examiner 
noted that range of motion testing did produce discomfort for 
the veteran. 
Therefore, the Board finds that based on the evidence of 
record, and in light of the applicable laws and regulations, 
a separate rating is warranted for minimal bicompartmental 
osteoarthritis and medial meniscus degeneration of the left 
knee.

However, as noted above, there is no objective medical 
evidence of record that the veteran's left knee is productive 
of limitation of flexion of the leg to 60 degrees or 
extension to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5262.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the knee) or group of minor joints affected by 
limitation of motion to be combined not added under 
Diagnostic Code 5003.  Id.  Therefore, the maximum schedular 
rating available for left knee arthritis is 10 percent and no 
higher. 

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's left 
knee disability and its effect on earning capacity and 
ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.   
The Board also considered referral of this matter for 
extraschedular evaluation.  In Bagwell v. Brown, 9 Vet. 
App. 337 (1996), the United States Court of Appeals for 
Veterans Claims (Court) clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
does not find the veteran's disability picture to be unusual 
or exceptional in nature as to warrant referral of his case 
to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 U.S.C.A. § 3.321(b)(1). 

The veteran's left knee disability has not required frequent 
inpatient care, nor has it by itself markedly interfered with 
employment.  As noted upon VA examination in January 2005, 
the veteran indicated that he was not working because of 
migraine headaches.  While the veteran stated that his left 
knee symptomatology adversely affected his capability for 
regular truck driving, the veteran maintained employment on a 
regular basis with respect to his left knee disability.  The 
assigned ratings 


correctly compensate the veteran for the nature and extent of 
severity of his left knee, and there is no basis for further 
action on this matter.

ORDER

Entitlement to a rating in excess of 10 percent for a left 
knee disability is denied.

Entitlement to a separate 10 percent rating for minor 
bicompartmental osteoarthritis and medial meniscal 
degeneration of the left knee is granted, subject to 
controlling regulations affecting the payment of monetary 
awards.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


